ClaRksoN, J.,
dissenting: C. S., 203, in part: “In jury trials the whole case as well of law as of fact may be argued to the jury.”
The record, quoting all of it upon which a new trial is awarded, is as follows: “During the argument of Thos. W. Ruffin, of counsel for plaintiff, to the jury, he made the following statement: ‘The law of North Carolina says that all that Mr. Conn had to do when he approached that track was to stop, if the circumstances were such that an ordinarily prudent man would stop, look and listen, and then go ahead, as he did in this case.’ The North Carolina Supreme Court in the case of Kimbrough v. R. R., reported in 180 N. C., at p. 274, and decided in the year 1920, turned Mr. Allen’s (speaking of defendant’s attorney) theory down flat. I want to read here what Judge Claris said about the law. Judge Claris was the great Chief Justice of the Supreme Court and one who upheld the liberties of the people. (Objection by defendant to plaintiff’s attorney reading from opinion of Judge Claris.) The court then charged, ‘The jury will take the law from the court, and not from counsel.’ Counsel for defendant: We note an exception from the reading of the dissenting opinion of Judge Claris. Objection by defendant; overruled; defendant excepts. Talking about going out upon the track *166be said: 'Gessler placed bis bat upon a pole and compelled tbe public to pay obeisance to it. But neither of these are more repugnant 'to our sense of propriety and right than to require tbe people traveling their own roads to come to a full stop at tbe sight of two parallel bars of iron laid across tbe public highway, simply because tbe railroads, while saving themselves the expense of avoiding grade crossings, are unwilling to take the trouble or responsibility to give proper signals or to establish gates and custodians whenever needed.’ That is Judge, Clark’s language on it. I don’t care how much Mr. -Allen objects to it. It is my opinion that the Supreme Court of North Carolina in the case of Moseley v. R. R., 197 N. C., at p. 628, has backed Judge Ciarle up in his statement that it is not your duty to stretch your necks and bow to two iron rails. That is what you say the law is. The Supreme Court of North Carolina does not say that in this Moseley case here. I want to read this. It is the last word from the Supreme Court of North Carolina on the question : 'If the plaintiff’s view is obstructed or his hearing an approaching train is prevented, and especially if this is done by the fault of the defendant (remember the defendant in this case had a little old shanty out there and that is the reason he could not see by it — especially if this is done by the fault of the defendant), the company’s servants fail to warn him of its approach (what Mr. Coon said they did here), and induced by this failure of duty, which had lulled him into security, he attempted to cross the track and is injured, having used his faculties as best he could, under the circumstances (Look if you can. If you can’t look, listen and you have a right to listen. His Honor will charge you that any man driving or walking across a railroad track, having used his faculties as best he could by listening and looking, has a right to expect that the railroad is going to carry out its duty, had a right to assume that the railroad will be careful in running at the proper speed, and ringing its bell) — having used his faculties as best he could, to ascertain if there is any danger ahead, negligence will not be imputed to him, but to the company, its failure to warn him being regarded as the proximate cause of any injury he received.’ That case is dated 30 October, 1929, just a year ago.”
This record discloses that the learned attorney for plaintiff, taking the argument as a whole, was comparing the dissenting opinion in the Kimbrough case and showing similarity to the Moseley case, which was a unanimous decision of this Court. In the controversy the court then charged: "The jury will lalee the law from the court and not from counselThis was a clear, well understood charge by the court below to the jury. When the court came to charge the jury the law was stated so accurately that there is no question made in the main opinion that the court below did not charge the law applicable to the facts correctly.
*167Then, again, since tbe decision in tbe Kimbrough case, tbe Legislature of North Carolina has practically said wbat Judge Cla/rlc said: Acts 1923, cb. 255, sec. 1, N. 0. Code, 1927 (Micbie), 0. S., 2621(b) : “No person operating any motor vehicle upon a public road shall cross or attempt to cross, any railroad or interurban track intersecting tbe road at grade, other than a crossing at which there is a gate or a watchman (except an electric railway track in a city, town or village), without first bringing said motor vehicle to a full stop at a distance not exceeding fifty (50) feet from the nearest rail. No failure so to stop, howener, shall be considered contributory negligence per se in any action against the railroad or interurban company for injury to' person or property, but the facts relating to such failure to stop mpy be considered with the other facts in the case in determining whether the plaintiff was guilty of contributory negligence
The failure of a motorist to' stop his automobile before crossing a railroad at a grade crossing on a public highway, as directed by this section, “at a distance not exceeding fifty feet from the nearest rail,” does not constitute contributory negligence per se in his action against the railroad company to recover damages to his car caused by a collision with a train standing upon the track, and where the evidence tends only to show that the proximate cause of the plaintiff’s injury was his own negligence in exceeding the speed he should have used under the circumstances, a judgment as of nonsuit thereon should be entered on defendant’s motion therefor properly entered. Weston v. R. R., 194 N. C., 210 (written for the Court by Brogclen, J.).
The Moseley, and other cases too numerous to cite, are similar to the Kimbrough case, and written since the above statute was enacted. From the charge of the court below: “The jury will take the law from the court and not from counsel,” a new trial granted in this case will seriously hamper the sound discretion of the court below and tend to land its discretion in quick-sand.
I think a new trial granted on the record in this case is technical in the extreme, and contrary to the well settled principles of law, time and time again reiterated by the Court, viz.,: “The appellant is required to show error, and he must make it appear plainly, as the presumption is against him.”
CoNNOR, J., concurring.